UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-7595
PAUL NAGY,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-7849
PAUL NAGY,
               Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                        (CA-98-951-5-BR)

                      Submitted: March 26, 2003

                       Decided: April 15, 2003

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. NAGY
                             COUNSEL

Paul Nagy, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In No. 02-7595, Paul Nagy appeals the district court’s orders: (1)
finding that he continues to satisfy the criteria for commitment set
forth at 18 U.S.C. § 4246 (2000) and continuing Nagy’s commitment
to the custody of the Attorney General; and (2) denying Nagy’s
motion for reconsideration. The record reveals that, upon Nagy’s
motion, the district court conducted a hearing pursuant to 18 U.S.C.
§ 4247(h) (2000). At the hearing, Dr. Herbel, a physician at FCI-
Butner, testified that the underlying delusions that had previously led
to Nagy’s dangerous behavior were still present, despite medication
and treatment. The district court had before it at the hearing two writ-
ten evaluations, including one from Nagy’s court-appointed psychia-
trist, who concurred with Dr. Herbel that Nagy was delusional and
should remain in the Attorney General’s custody.

   Based on our review of the record, the district court did not clearly
err in determining that clear and convincing evidence established that
Nagy was suffering from a mental disease or defect as a result of
which his release would create a substantial risk of bodily injury to
another person or serious damage to the property of another. We
accordingly affirm the decision of the district court.

  In No. 02-7849, Nagy appeals the district court’s order denying his
motion to disqualify a court-appointed psychiatrist and the Assistant
                       UNITED STATES v. NAGY                        3
Federal Public Defender. We find no abuse of discretion and therefore
affirm.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before us and argument
would not significantly aid the decisional process.

                                                         AFFIRMED